                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 GRAND MONTECITO PARKWAY
                                                                SUITE 200
                                                            5   LAS VEGAS, NEVADA 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8
                                                                                           UNITED STATES DISTRICT COURT
                                                            9
                                                                                             FOR THE DISTRICT OF NEVADA
                                                           10

                                                           11
                                                                DENISE MILANI a/k/a DENISE TRLICA,
                                                           12                                                  Case No. 2:20-cv-02210-JCM-BNW
ALVERSON TAYLOR & SANDERS




                                                                JENNIFER ARCHULETA, KATARINA
                                                           13   VAN DERHAM, LUCY PINDER, MONICA
                            6605 GRAND MONTECITO PARKWAY




                                                                LEIGH, and URSULA YVONNE SANCHEZ
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                                               STIPULATION AND ORDER FOR
                                                                a/k/a URSULA MAYES,
                                                                                                               EXTENSION OF TIME FOR
                                       (702) 384-7000




                                                           15
                                         LAWYERS

                                         SUITE 200




                                                                                    Plaintiffs,                PLAINTIFFS TO RESPOND TO
                                                           16                                                  DEFENDANTS’ MOTION TO
                                                                              vs.                              DISMISS
                                                           17
                                                                                                               (SECOND REQUEST)
                                                           18   BRAVNZEPH, LLC d/b/a BIKINI BAY BAR;
                                                           19   and BIKINI BAY BAR LLC d/b/a BIKINI
                                                                BAY BAR,
                                                           20
                                                                                    Defendants.
                                                           21

                                                           22
                                                                      COME NOW Plaintiffs, DENISE MILANI a/k/a DENISE TRLICA, JENNIFER
                                                           23
                                                                ARCHULETA, KATARINA VAN DERHAM, LUCY PINDER, MONICA LEIGH, and
                                                           24
                                                                URSULA YVONNE SANCHEZ a/k/a URSULA MAYES (collectively “Plaintiffs”), by and
                                                           25

                                                           26   through their attorneys of record, and Defendants, BRAVNZEPH, LLC d/b/a BIKINI BAY BAR

                                                           27   and BIKINI BAY BAR LLC d/b/a BIKINI BAY BAR (“Defendants”), by and through its

                                                           28
                                                                                                          1                        KRB/26990
                                                                Case 2:20-cv-02210-JCM-BNW Document 11 Filed 05/05/21 Page 2 of 3



                                                            1   attorneys of record, and hereby stipulate and agree to extend the deadline for Plaintiffs to file a
                                                            2   Response to Defendant Bravnzeph, LLC d/b/a Bikini Bay Bar’s Motion to Dismiss Plaintiffs’
                                                            3
                                                                Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) up to and including May 21, 2021. Defendant’s
                                                            4
                                                                Motion to Dismiss was filed on April 1, 2021. See ECF No. 7. A few days after the Motion was
                                                            5
                                                                filed, Plaintiff’s counsel suffered a death in the family and Plaintiff’s counsel was helping with
                                                            6

                                                            7   the arrangements. The burial and memorial services were held the next week (April 16 and 17,

                                                            8   2021) out of state. Plaintiff’s counsel was also sick during the intervening weeks and the Parties

                                                            9   agreed to extend the deadline for Plaintiff’s to file their Response by two weeks, from April 15,
                                                           10
                                                                2021 until April 29, 2021. That extension was granted by the Court. See ECF Nos. 9 & 10.
                                                           11
                                                                Following that stipulation, Plaintiff’s counsel’s wife became sick and Plaintiff’s counsel was out
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                of the office caring for her and their children. Then another family matter arose that required
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                Plaintiffs’ counsel to travel out of state again. During all this, Plaintiffs’ counsel was unable to
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                complete and file a Response to the Motion to Dismiss. The Parties have conferred and agreed to
                                       (702) 384-7000




                                                           15
                                         LAWYERS

                                         SUITE 200




                                                           16   submit a separate stipulation to dismiss with prejudice most of the claims and that will be filed
                                                           17   concurrently with this stipulation. The Parties have agreed to allow Plaintiffs to have until May
                                                           18
                                                                21, 2021 to file a Response to Defendant’s Motion to Dismiss.
                                                           19
                                                                       The Parties also have ongoing settlement discussions and are hopeful that a resolution of
                                                           20
                                                                this matter may be able to be reached prior to Plaintiffs being required to file a Response to
                                                           21
                                                                Defendant’s Motion to Dismiss. The agreed upon extension, until May 21, 2021, will allow the
                                                           22

                                                           23   Parties time to pursue this option and see if an agreement resolving the entire matter can be

                                                           24   reached.
                                                           25          This stipulation is submitted in compliance with LR IA 6-1.
                                                           26
                                                                ///
                                                           27
                                                                ///
                                                           28
                                                                                                                 2                            KRB/26990
                                                            1          This is the Parties’ second request for extension of this deadline. The Parties affirm that
                                                            2   this extension is sought in good faith and not for the purpose of delay.
                                                            3
                                                                       IT IS SO STIPULATED.
                                                            4
                                                                Dated: May 5, 2021                                   Dated: May 5, 2021
                                                            5
                                                                ALVERSON TAYLOR SANDERS                              RESNICK & LOUIS, P.C.
                                                            6

                                                            7   By: /s/ David M. Sexton                              By: /s/ Troy A. Clark
                                                                    Kurt R. Bonds, Esq.                                  Troy A. Clark, Esq.
                                                            8       Nevada Bar No. 6228                                  Nevada Bar No. 11361
                                                                    David M. Sexton, Esq.                                Myraleigh A. Alberto, Esq.
                                                            9       Nevada Bar No. 14951                                 Nevada Bar No. 14340
                                                                     6605 Grand Montecito Pkwy, Ste 200                  8925 West Russell Road, Suite 220
                                                           10                                                            Las Vegas, Nevada 89148
                                                                     Las Vegas, Nevada 89149                             Attorneys for Defendants
                                                           11        Attorneys for Plaintiffs
                                                                                                             ORDER
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                       Based on the Stipulation of the Parties, and good cause appearing, the deadline for
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                Plaintiffs to respond to Defendant’s Motion to Dismiss is hereby extended until May 21, 2021.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                       IT IS SO ORDERED.
                                       (702) 384-7000




                                                           15
                                         LAWYERS

                                         SUITE 200




                                                           16          DATED this
                                                                              May___ day of May, 2021.
                                                                                  7, 2021.

                                                           17                                                          ____________________________________
                                                           18                                                          UNITED STATES DISTRICT JUDGE

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                 3                           KRB/26990
